Case 21-10378-mdc      Doc 15    Filed 03/02/21 Entered 03/02/21 13:26:03          Desc Main
                                 Document     Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF
                                 PENNSYLVANIA

 IN RE:                                               :    CHAPTER 7
                                                  :
 PERFORMANCE SPINE AND SPORTS                         :
 MEDICINE OF NEWTOWN, LLC.                            :    BANKR. NO. 21-10378 (MDC)
                                                      :
                             Debtor.                  :

                               PRAECIPE TO WITHDRAW

       Kindly withdraw the Notice of Motion and Certificate of Service filed at Docket Entries
#14.




DATED: 3/2/2021                                   BY:     /s/ Brad J. Sadek
                                                          Brad J. Sadek, Esq.
                                                          Sadek and Cooper Law Offices
                                                          1315 Walnut Street, Suite 502
                                                          Philadelphia, PA 19107
                                                          215-545-0008
                                                          Attorney for Debtors
